Citation Nr: 1124200	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  05-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a psychiatric disorder, claimed as secondary to service-connected bilateral keratoconus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from October 9, 1996 to February 6, 1997, and from September 12, 2002 to February 8, 2003 in the Army/ARNG, including service in Southwest Asia from October 15, 2002 to January 17, 2003.  He also had subsequent periods of service, to include periods of Active Duty for Special Work (ADSW) in September 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.  

In February 2008, the case was remanded for further development, and in April 2011, the Board sought and obtained an expert opinion with respect to the claims for service connection for rhinitis and sinusitis.  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Rhinitis had its onset during active service.

2.  Sinusitis had its onset during active service.

3.  PTSD has been associated with active service.  


CONCLUSIONS OF LAW

1.  Rhinitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Sinusitis was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the favorable decision with respect to the issues of entitlement to service connection for rhinitis, sinusitis, and PTSD, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.  



"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In addition to the general requirements for service connection, service connection for PTSD requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  Under § 3.304, part (1) deals with a situation where PTSD is diagnosed during active duty service and part (2) covers a situation where the evidence shows a veteran served in combat.  Id.  Parts (4) and (5) address prisoners of war and allegations of in-service personal assault.

As for part (3) of § 3.304, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  The final rule amends 38 C.F.R. § 3.304(f) by re-designating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:



(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

For purposes of this paragraph, "fear of hostile military or terrorist activity" means: that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Id. at 39852.

The Veteran contends that his rhinitis and sinusitis resulted from his military service.  

Service treatment records show that the Veteran was treated during service in June 2000 for dyspnea, and examination documented wheezing.  He was also treated during active duty for special work (ADSW) in September 2005 for sinusitis.  The post-service medical evidence of record reveals that the Veteran has been diagnosed with allergic rhinitis and chronic sinusitis.  

The Veteran underwent a VA nose, sinus, larynx and pharynx examination in January 2010.  The examiner noted that February 2003 computed tomography (CT) of the paranasal sinuses revealed right-sided concha bullosa and deviated nasal septum to the left and that March 2006 magnetic resonance imaging (MRI) showed clear paranasal sinuses.  It was also noted that the Veteran had recurrent nasal stuffiness.  Following physical examination, the Veteran was diagnosed with mild allergic rhinitis and chronic maxillary sinus disease.  A handwritten note indicates these diagnoses were made by x-ray dated January 20, 2010.  

In a July 2010 addendum following a request for etiology of allergic rhinitis and sinus disease, the VA examiner reported that allergic rhinitis was caused by ambient factors which may be different from person to person, and may be present in any place and at different seasons.  The examiner went on to comment that it was impossible to determine when the patient developed this condition, if it was secondary to ambient factors.  Sinus disease may also be allergic type, but may also occur secondary to common cold or upper respiratory infection.  The examiner believed that it was impossible to exactly determine as to what caused it and when the patient developed it.  Both of them could be treated with antihystaminics, decongestants, and, if necessary, with antibiotics, if that is the case.  

In a subsequent September 2010 addendum, the VA examiner made the same statement as in July 2010 before reporting that he could not resolve the issue of etiology without resort to mere speculation for the above mentioned reasons.  

The Board thereafter obtained an expert medical opinion from an appropriate specialist in April 2011.  After reviewing the claims files and above-noted examination results, Dr. W.K. initially noted that the record did not clearly support either diagnosis.  However, before stating that it was very unlikely that the Veteran's "allergic rhinitis" and "chronic sinusitis" had their onset during active duty, Dr. W.K. stated that it was impossible to put a date on when these conditions began, thus implying that they could have just as likely as not had their onset during active service.  

In reviewing the evidence of record, while Dr. W.K. initially casts some doubt upon the current existence of both rhinitis and sinusitis, the record otherwise contains current diagnoses of these disabilities, and the Board will therefore give the Veteran the benefit of the doubt and conclude that there is sufficient evidence of current disability with respect to both claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Moreover, as was noted above, although Dr. W.K. stated that it was very unlikely that the Veteran's "allergic rhinitis" and "chronic sinusitis" had their clinical onset during active service, based on his expressed rationale for this opinion that it was "impossible to put a date on when these conditions began," Dr. W.K. was, in fact, essentially concluding that it was just as likely as not that they had their onset during active service, the 50 percent probability required to establish service connection.  There is also some evidence of these disorders in service, the associated symptoms are the type of symptoms that a lay person is able to observe, and the record does not reflect a medical opinion that disputes a relationship between rhinitis/sinusitis and service based on an adequately stated rationale.  

As for the claim for service connection for a psychiatric disorder, although the December 2009 VA mental disorders examiner concluded that there was no relationship between the Veteran's current psychiatric disability and his service-connected bilateral keratoconus, he acknowledged that VA clinical records from November 2009 contained a diagnosis of posttraumatic stress disorder (PTSD).  In fact, the Board notes that the November 20009 records confirm the December 2009 examiner's observations and identify the stressor that was used as the basis for the diagnosis of PTSD as the Veteran's confirmed deployment to Iraq.  Therefore, since VA has recently determined that the Veteran's duty in Iraq is sufficient to verify his claimed stressor, and an examiner has linked the Veteran's PTSD to that experience, the Board will additionally give the Veteran the benefit of the doubt, and conclude that he has a current diagnosis of PTSD that has been linked by competent evidence to service.  

Consequently, as the Board finds sufficient evidence of the current disabilities of rhinitis, sinusitis, and PTSD that have been found by competent medical evidence to have their onset during active service, the Board will give the Veteran the 


benefit of the doubt, and find that entitlement to service connection for rhinitis, sinusitis, and PTSD is warranted.  


ORDER

Entitlement to service connection for rhinitis is granted.  

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for PTSD is granted.


REMAND

With respect to the remaining claim for service connection for tinnitus, remand is again required for further development.  

In its previous remand, the Board specifically requested that the Veteran be provided with an examination and opinion whether any current tinnitus was related to service based on completely stated rationales.  Indeed, it has been held that the failure to provide a rationale for a medical opinion renders an opinion inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Here, the record reflects that while a January 2010 examiner concluded that the Veteran's tinnitus was less likely as not a symptom associated with hearing loss, no rationale was given.  In addition, while the examiner did not believe that the Veteran's tinnitus was associated with the Veteran's hearing loss, he did not offer an opinion as to whether the Veteran's tinnitus was directly associated with the Veteran's service.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that this issue must be remanded in order to provide the Veteran with a new examination and opinion by another appropriate VA examiner as to whether any currently diagnosed tinnitus is related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA ear examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran suffers from tinnitus.

If so, the examiner should offer an opinion as to whether it is at least as likely as not that tinnitus had its onset during active service or is related to any in-service disease, event, or injury, including noise exposure.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

2.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

3.  Finally, readjudicate the remaining claim on appeal.  Should the claim remain denied, issue the Veteran a supplemental statement of the case and allow him the appropriate time to respond.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


